     Case 1:17-cv-01647-DAD-SKO Document 23 Filed 07/30/19 Page 1 of 3


1    John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2    LAW OFFICES OF JOHN E. HILL
     333 Hegenberger Road, Ste. 500
3    Oakland, CA 94621
     Telephone: (510) 588-1000
4
     Facsimile: (510) 632-1445
     enriquemartinez@hill-law-offices.com
5

6
     Attorneys for Plaintiffs & Putative Class
7
                                  UNITED STATES DISTRICT COURT
8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                            FRESNO DIVISION
10

11   MARIO CORTEZ, MARIA CISNEROS,                   Case No.: 1:17-CV-01647-DAD-SKO
     ANTONIO TOSCANO, FRANCISCO JAVIER
12   GONZALEZ, JESUS RODRIGUEZ, CECILIA
     GARCIA, JOSE LUIS RAYGOZA, and JOSE             PLAINTIFFS’ NOTICE OF MOTION AND
13   GUZMAN, on behalf of themselves and all         MOTION FOR PRELIMINARY
     others similarly situated,                      APPROVAL OF CLASS AND
14                                                   COLLECTIVE ACTION SETTLEMENT
            Plaintiffs,
15                                                   Judge:   Hon. Dale A. Drozd
     vs.                                             Date:    TBD
16
                                                     Time:    9:30 a.m.
17   VIEIRA CUSTOM CHOPPING, INC., a                 Place:   Courtroom 5
     California Corporation; V & S COMMODITY,
18   INC., a California Corporation; CHRISTINA
     VIEIRA; and MATTHEW SEPEDA,
19
                                      Defendants.
20

21

22

23

24

25

26

27

28
     Case 1:17-cv-01647-DAD-SKO Document 23 Filed 07/30/19 Page 2 of 3


1           To the Clerk of the Court and to all parties of record and their respective counsel, PLEASE
2    TAKE NOTICE that Plaintiffs Mario Cortez, Maria Cisneros, Antonio Toscano, Francisco Javier
3    Gonzalez, Jesus Rodriguez, Cecilia Garcia, Jose Luis Raygoza, and Jose Guzman, individually and
4    on behalf of all other similarly-situated individuals, with the consent of all Defendants, move for
5    (1) preliminary approval of the parties’ class and collective action settlement agreement, a copy of
6    which is attached as Exhibit 1 to the accompanying Declaration of Enrique Martínez;
7    (2) preliminary certification of the class under Rule 23, appointment of Plaintiffs’ counsel as Class
8    Counsel under Rule 23(g), and appointment of the Named Plaintiffs to represent the Settlement
9    Class; (3) conditional certification of a collective action under the Fair Labor Standards Act
10   (“FLSA”); (4) approval of the (a) proposed method and form of notice to members of the class and
11   collective action; (b) opt-in procedures for the collective action; and (c) Implementation Schedule
12   (see Martínez Decl., Exhibits 1A–1D); (5) approval of CPT Group Class Action Administrators as
13   the Claims Administrator; and (6) the scheduling of a final fairness hearing.
14          The grounds for this Motion are that the parties have reached a good faith, arms-length
15   settlement of this matter after extensive settlement negotiations, including a full-day mediation
16   before a professional mediator; the settlement of the class claims is procedurally and substantively
17   fair; the settlement reflects a fair and reasonable resolution of a bona fide dispute under the FLSA;
18   Plaintiffs’ counsel and Plaintiffs, as representatives of the class, believe that the proposed settlement
19   is in the best interests of the class as a whole; and all parties desire to conclude this matter without
20   further expense, delay, and uncertainty of continued litigation.
21          This motion is based on the accompanying Memorandum of Points and Authorities;
22   Declaration of Enrique Martínez and supporting exhibits; Declarations of Plaintiffs Mario Cortez,
23   Maria Cisneros, Antonio Toscano, Francisco Javier Gonzalez, Jesus Rodriguez, Cecilia Garcia, Jose
24   Luis Raygoza, and Jose Guzman; Declaration of Michael P. Murray, CPA Regarding Review of
25   Defendants’ Financial Records; proposed Order submitted herewith; all other records, pleadings,
26   and papers filed in this action; and on such other evidence and argument as may be presented to the
27   Court at the hearing.
28
     Case 1:17-cv-01647-DAD-SKO Document 23 Filed 07/30/19 Page 3 of 3


1    Dated: July 29, 2019              Respectfully submitted,
2
                                       LAW OFFICES OF JOHN E. HILL
3
                                       By: /s/ Enrique Martinez
4                                              Enrique Martínez
                                       Attorneys for Plaintiffs & Putative Class
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
